705 N.W.2d 352 (2005)
474 Mich. 911-15
PEOPLE
v.
BECHTOL.
No. 127863.
Supreme Court of Michigan.
November 2, 2005.
Application for leave to appeal.
SC: 127863, COA: 246345.
On order of the Court, the application for leave to appeal the November 30, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand for an evidentiary hearing is also considered, and it is DENIED, without prejudice to defendant's right to seek post-appeal relief pursuant to MCR 6.500.